     Case 1:20-cv-00411-DAD-HBK Document 35 Filed 07/30/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER TOWERS,                                     No. 1:20-cv-00411-NONE-HBK
12                       Plaintiff,
13            v.                                        ORDER DENYING PETITIONER’S MOTION
                                                        FOR RECONSIDERATION
14    SUPERIOR COURT, COUNTY OF
      STANISLAUS,                                       (Doc. No. 31.)
15
                         Respondent.
16

17

18           Petitioner Roger Towers, who is currently on probation following his conviction in state

19   court for possession of a firearm and ammunition in violation of a state court issued civil

20   restraining order, is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

21   U.S.C. § 2254. (Doc. No. 1.) On April 1, 2021, the assigned magistrate judge issued findings

22   and recommendations recommending that petitioner’s motion for summary judgment be denied

23   and that his petition be denied on the merits. (Doc. No. 26.) These findings and

24   recommendations were adopted by the undersigned and the case was closed. (Doc. Nos. 29, 30.)

25   On June 25, 2021, petitioner filed the pending motion for reconsideration of the court’s order

26   adopting the findings and recommendations. (Doc. No. 31.) Petitioner appealed from the same

27   order to the Ninth Circuit Court of Appeals on July 26, 2021. (Doc. No. 32.)

28   /////
                                                       1
     Case 1:20-cv-00411-DAD-HBK Document 35 Filed 07/30/21 Page 2 of 3


 1          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

 2   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

 3   for the following reasons:

 4                  (1) mistake, inadvertence, surprise, or excusable neglect;
 5                  (2) newly discovered evidence that, with reasonable diligence, could
                    not have been discovered in time to move for a new trial under Rule
 6                  59(b);
 7                  (3) fraud (whether previously called intrinsic or extrinsic),
                    misrepresentation, or misconduct by an opposing party;
 8
                    (4) the judgment is void;
 9
                    (5) the judgment has been satisfied, released, or discharged; it is
10                  based on an earlier judgment that has been reversed or vacated; or
                    applying it prospectively is no longer equitable; or
11
                    (6) any other reason that justifies relief.
12

13   Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made within a reasonable time,

14   typically “not more than one year after the judgment or order or the date of the proceeding.” Id.

15   Such a motion should not be granted “absent highly unusual circumstances, unless the district

16   court is presented with newly discovered evidence, committed clear error, or if there is an

17   intervening change in the controlling law,” and it “may not be used to raise arguments or present

18   evidence for the first time when they could reasonably have been raised earlier in the litigation.”

19   Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009)

20   (internal quotation marks and citations omitted); see also Kona Enters., Inc. v. Estate of Bishop,
21   229 F. 3d 877, 890 (9th Cir. 2000) (noting that reconsideration should be granted “sparingly in

22   the interests of finality and conservation of judicial resources”). Further, Local Rule 230(j)

23   requires, in relevant part, that a movant show “what new or different facts or circumstances are

24   claimed to exist which did not exist or were not shown upon such prior motion,” “what other

25   grounds exist for the motion,” and “why the facts or circumstances were not shown at the time of

26   the prior motion.”
27          Here, petitioner has not claimed in his pending motion that any of the grounds requiring

28   reconsideration are present—such as fraud, new evidence, or mistake—nor has he presented any
                                                         2
     Case 1:20-cv-00411-DAD-HBK Document 35 Filed 07/30/21 Page 3 of 3


 1   other reason that justifies the granting of relief. (See Doc. No. 31.) Rather, he merely reiterates

 2   the arguments raised in his previous filings with this court. (Compare id. with Doc. Nos. 1, 19,

 3   27.) Petitioner again challenges the underlying state court issued restraining order in his habeas

 4   petition, but as previously explained, petitioner is not “in custody” as a result of that restraining

 5   order. (See Doc. Nos. 26 at 6–7, 29 at 2.) Instead, petitioner is on probation for possession of a

 6   firearm and ammunition in violation of that restraining order. As a result, the court can only

 7   consider challenges to petitioner’s criminal conviction for violating the terms of the restraining

 8   order, but petitioner has not raised such challenges here. See 28 U.S.C. § 2254(a); Rouse v.

 9   Plummer, No. C 04-0276 JF (PR), 2006 WL 3507945, at *5 (N.D. Cal. Dec. 1, 2006) (“[B]ecause

10   Petitioner is not ‘in custody’ as a result of the underlying restraining order, he cannot now

11   challenge the validity of that restraining order . . . . Petitioner is currently on probation and in

12   ‘constructive custody’ due to his criminal conviction for violating the terms of the restraining

13   order, and thus the Court may only consider challenges to his criminal conviction.”). Finally, “to

14   the extent [plaintiff] challenges his conviction for possession of a firearm and ammunition in

15   violation of his civil protection order,” any challenge to his nolo contendere plea is “limited to

16   challenging the voluntary and intelligent character of the plea or his counsel’s ineffectiveness in

17   advising the petitioner to enter a plea,” neither of which petitioner raises here. (Doc. Nos. 26 at 7,

18   29 at 3 (citing Tollett v. Henderson, 411 U.S. 258, 267 (1973).)

19          Accordingly, petitioner’s motion for reconsideration (Doc. No. 31) is DENIED. This case

20   shall remain closed and no further filings will be entertained in this closed case.
21   IT IS SO ORDERED.
22
        Dated:     July 30, 2021
23                                                       UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                         3
